DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Marino on 04/29/2022.
The application has been amended as follows: 
Claim 1, An apparatus engageable with a container of pet food insertable there-into for preparing the pet food and comprising a base for supporting the container of pet food, a water reservoir supported on and removable from the base for remote filling, a water pump disposed within the base, a timer, a water heater, a control panel for enabling user control of the apparatus, a pair of container receiving slots, a piercer for piercing the container to allow access to the food therein; and a user accessible lever for activating the piercer; wherein
the water pump causes a first amount of water to flow from the reservoir to the water heater where the first amount is heated to at least 140F and then causes the heated first amount to flow into the container of pet food whereby the pet food is heated to a first temperature and moistened to a first moistness level;
the timer provides a first steeping period of at least 30 seconds after the first amount has flowed into the pet food; and
the water pump causes a second amount of water to flow from the reservoir to the water heater after the first steeping period, whereby the second amount is heated to 95F to 105F and then causes the heated second amount to flow to into the container of pet food whereby the pet food is cooled to a second temperature and moistened to a second moistness level which is moister than the first moistness level; and wherein
the lever has an up and a down position,
the pair of container receiving slots comprise one of channels, grooves, and rails within the base adapted to engage a top portion of the container; and
during the down position the piercer and thepair of container receiving slots cooperate to deny insertion of the container into the apparatus;
during the up position, the lever interferes with full user access to the control panel; and
when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel. 
Claim 25, An apparatus engageable with a container of pet food insertable there-into for preparing the pet food comprising a base for supporting the container of pet food, a water reservoir supported on and removable from the base for remote filling, a water pump disposed within the base, a water heater, a timer, an indicator, a control panel -4-App No. 16/175145Docket No. WL-06 for enabling user control of the apparatus, a pair of container receiving slots, a piercer for piercing the container to allow access to the food therein; and a user accessible lever for activating the piercer; wherein the water pump causes a first amount of water to flow from the reservoir to the water heater where the first amount is heated to at least 140F and then causes the heated first amount to flow into the container of pet food whereby the pet food is heated and moistened; the timer monitors a first steeping period of at least 30 seconds after the first amount has flowed into the pet food; the water pump causes a second amount of water to flow from the reservoir to the water heater and be heated to a second temperature; the second amount flows into the container of pet food to cool and further moisten the steeped pet food; the indicator is actuated to indicate that the pet food is heated and moistened for serving; and wherein the lever has an up and a down position, the pair of container receiving slots comprise one of channels, grooves, and rails within the base adapted to engage a top portion of the container; and during the down position the piercer and the pair of container receiving slots cooperate to deny insertion of the container into the apparatus; during the up position, the lever interferes with full user access to the control panel; and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel.
Allowable Subject Matter
Claims 1, 4 – 6, 9 – 12 and 25 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, specifically the limitation: “…and wherein the lever that has an up and a down position, the pair of container receiving slots comprise one of channels, grooves, and rails within the base adapted to engage a top portion of the container; and during the down position the piercer and the pair of container receiving slots cooperate to deny insertion of the container into the apparatus; during the up position, the lever interferes with full user access to the control panel; and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel.”  The closest art of record Dogan et al. (US 2015/0056352 A1) teaches : a rotatable handle 13 that can be oriented into retracted/vertical  and extended/horizontal positions (FIG. 3A and 3B) and a cup shaped body 12 for retaining and holding a capsule container , (0058, FIG. 2, 4 and 5), piercing means in the form of a pin element 15 which is directed substantially orthogonally relative to the surface of the capsule holder side walls 16, (0059 FIG. 3A and 3B). During the retracted position the pin does not protrude from the internal surface of the cup-shaped body, and during the extended position the pin protrudes from the internal surface of the cup-shaped body so as to be able to perforate a channel through a capsule wall, (0024, FIG.4 and FIG.6). However, Dogan failed to teach: a pair of container receiving slots comprise one of channels, grooves, and rails within the base adapted to engage a top portion of the container and during the down position of the lever, the piercer and the one or more pair of container receiving slots cooperate to deny insertion of the container into the apparatus; during the up position of the lever, the lever interferes with full user access to the control panel. 
Regarding independent claim 25, specifically the limitation: “ … and wherein the lever has an up and a down position, the pair of container receiving slots comprise one of channels, grooves, and rails within the base adapted to engage a top portion of the container; and during the down position the piercer and the one or more pair of container receiving slots cooperate to deny insertion of the container into the apparatus; during the up position, the lever interferes with full user access to the control panel; and when the lever has been lifted and the container has been inserted, the lever is adapted so that movement back to its down position will both pierce the container and allow full user access to the control panel.”  The closest art of record Dogan et al. (US 2015/0056352 A1) teaches : a rotatable handle 13 that can be oriented into retracted/vertical  and extended/horizontal positions (FIG. 3A and 3B) and a cup shaped body 12 for retaining and holding a capsule container , (0058, FIG. 2, 4 and 5), piercing means in the form of a pin element 15 which is directed substantially orthogonally relative to the surface of the capsule holder side walls 16, (0059 FIG. 3A and 3B). During the retracted position the pin does not protrude from the internal surface of the cup-shaped body, and during the extended position the pin protrudes from the internal surface of the cup-shaped body so as to be able to perforate a channel through a capsule wall, (0024, FIG.4 and FIG.6). However, Dogan failed to teach: a pair of container receiving slots comprise one of channels, grooves, and rails within the base adapted to engage a top portion of the container and during the down position of the lever, the piercer and the one or more pair of container receiving slots cooperate to deny insertion of the container into the apparatus; during the up position of the lever, the lever interferes with full user access to the control panel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761